1
2
3
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11                           SOUTHERN DIVISION
12
     SECURITIES AND EXCHANGE             Case No. 8:18-cv-01758-CJC (DFMx)
13   COMMISSION,
                                         FINAL JUDGMENT AS TO
14             Plaintiff,                DEFENDANT MARILYN R.
                                         THOMASSEN
15       vs.
16   ROBERT A. FERRANTE and
     MARILYN R. THOMASSEN,
17
               Defendants.
18
19
20
21
22
23
24
25
26
27
28
1          The Securities and Exchange Commission having filed a Complaint and
2    Defendant Marilyn R. Thomassen having entered a general appearance; consented to
3    the Court’s jurisdiction over Defendant and the subject matter of this action; consented
4    to entry of this Final Judgment without admitting or denying the allegations of the
5    Complaint (except as to jurisdiction and except as otherwise provided herein in
6    paragraph VI); waived findings of fact and conclusions of law; and waived any right to
7    appeal from this Final Judgment:
8                                                I.
9          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
10   permanently restrained and enjoined from violating, directly or indirectly, Section
11   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
12   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any
13   means or instrumentality of interstate commerce, or of the mails, or of any facility of
14   any national securities exchange, in connection with the purchase or sale of any
15   security:
16         (a)    to employ any device, scheme, or artifice to defraud;
17         (b)    to make any untrue statement of a material fact or to omit to state a
18                material fact necessary in order to make the statements made, in the light
19                of the circumstances under which they were made, not misleading; or
20         (c)    to engage in any act, practice, or course of business which operates or
21                would operate as a fraud or deceit upon any person.
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
23   in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
24   following who receive actual notice of this Final Judgment by personal service or
25   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
26   (b) other persons in active concert or participation with Defendant or with anyone
27   described in (a).
28

                                                  1
1                                                II.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
4    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of
5    any security by the use of any means or instruments of transportation or
6    communication in interstate commerce or by use of the mails, directly or indirectly:
7          (a)    to employ any device, scheme, or artifice to defraud;
8          (b)    to obtain money or property by means of any untrue statement of a
9                 material fact or any omission of a material fact necessary in order to make
10                the statements made, in light of the circumstances under which they were
11                made, not misleading; or
12                (c)    to engage in any transaction, practice, or course of business which
13                operates or would operate as a fraud or deceit upon the purchaser.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
15   in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
16   following who receive actual notice of this Final Judgment by personal service or
17   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
18   (b) other persons in active concert or participation with Defendant or with anyone
19   described in (a).
20                                               III.
21         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22   Defendant is permanently restrained and enjoined from, directly or indirectly,
23   including but not limited to, through an entity owned or controlled by Defendant,
24   participating in the issuance, purchase, offer, or sale of any security, provided,
25   however, that such injunction shall not prevent Defendant from purchasing or selling
26   securities for her own personal account.
27         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
28   in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

                                                   2
1    following who receive actual notice of this Final Judgment by personal service or
2    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
3    (b) other persons in active concert or participation with Defendant or with anyone
4    described in (a).
5                                               IV.
6          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
7    Defendant is permanently restrained and enjoined from, directly or indirectly,
8    participating in the offer or sale of any security which constitutes an investment in a
9    “commercial enterprise” under the United States Government EB-5 visa program
10   administered by the United States Citizenship and Immigration Service (“USCIS”),
11   including engaging in activities with a broker, dealer, or issuer, or a Regional Center
12   designated by the USCIS, for purposes of issuing, offering, trading, or inducing or
13   attempting to induce the purchase or sale of any such EB-5 investment.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
15   in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
16   following who receive actual notice of this Final Judgment by personal service or
17   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
18   (b) other persons in active concert or participation with Defendant or with anyone
19   described in (a).
20                                               V.
21         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22   Defendant is liable for a civil penalty in the amount of $187,767.00 pursuant to Section
23   20(d) of the Securities Act, 15 U.S.C. § 77t(d), and Section 21(d)(3) of the Exchange
24   Act, 15 U.S.C. § 78u(d)(3). Defendant shall satisfy this obligation by paying
25   $187,767.00 to the Securities and Exchange Commission within 14 days after entry of
26   this Final Judgment.
27         Defendant may transmit payment electronically to the SEC, which will provide
28   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

                                                  3
1    directly from a bank account via Pay.gov through the SEC website at
2    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
3    check, bank cashier’s check, or United States postal money order payable to the
4    Securities and Exchange Commission, which shall be delivered or mailed to
5                 Enterprise Services Center
                  Accounts Receivable Branch
6                 6500 South MacArthur Boulevard
7                 Oklahoma City, OK 73169

8    and shall be accompanied by a letter identifying the case title, civil action number, and
9    name of this Court; Defendant’s name as a defendant in this action; and specifying that
10   payment is made pursuant to this Final Judgment.
11         Defendant shall simultaneously transmit photocopies of evidence of payment
12   and case identifying information to the Commission’s counsel in this action. By
13   making this payment, Defendant relinquishes all legal and equitable right, title, and
14   interest in such funds and no part of the funds shall be returned to Defendant.
15         Defendant shall pay post judgment interest on any delinquent amounts pursuant
16   to 28 U.S.C. § 1961. The SEC shall hold the funds, together with any interest and
17   income earned thereon (collectively, the “Fund”), pending further order of the Court.
18         The SEC may propose a plan to distribute the Fund subject to the Court’s
19   approval. Such a plan may provide that the Fund shall be distributed pursuant to the
20   Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court
21   shall retain jurisdiction over the administration of any distribution of the Fund. If the
22   SEC staff determines that the Fund will not be distributed, the SEC shall send the
23   funds paid pursuant to this Final Judgment to the United States Treasury.
24         Regardless of whether any such Fair Fund distribution is made, amounts ordered
25   to be paid as civil penalties pursuant to this Judgment shall be treated as penalties paid
26   to the government for all purposes, including all tax purposes. To preserve the
27   deterrent effect of the civil penalty, Defendant shall not, after offset or reduction of any
28   award of compensatory damages in any Related Investor Action based on Defendant’s

                                                   4
1    payment of disgorgement in this action, argue that she is entitled to, nor shall she
2    further benefit by, offset or reduction of such compensatory damages award by the
3    amount of any part of Defendant’s payment of a civil penalty in this action (“Penalty
4    Offset”). If the court in any Related Investor Action grants such a Penalty Offset,
5    Defendant shall, within 30 days after entry of a final order granting the Penalty Offset,
6    notify the SEC’s counsel in this action and pay the amount of the Penalty Offset to the
7    United States Treasury or to a Fair Fund, as the SEC directs. Such a payment shall not
8    be deemed an additional civil penalty and shall not be deemed to change the amount of
9    the civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related
10   Investor Action” means a private damages action brought against Defendant by or on
11   behalf of one or more investors based on substantially the same facts as alleged in the
12   Complaint in this action.
13                                              VI.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent
15   is incorporated herein with the same force and effect as if fully set forth herein, and
16   that Defendant shall comply with all of the undertakings and agreements set forth
17   therein.
18                                              VII.
19         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
20   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
21   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
22   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
23   amounts due by Defendant under this Final Judgment or any other judgment, order,
24   consent order, decree or settlement agreement entered in connection with this
25   proceeding, is a debt for the violation by Defendant of the federal securities laws or
26   any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the
27   Bankruptcy Code, 11 U.S.C. §523(a)(19).
28

                                                   5
1                                               VIII.
2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
3    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
4    Final Judgment.
5                                                IX.
6          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules
7    of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and
8    without further notice.
9
10   Dated: October 2, 2018
                                          HON. CORMAC J. CARNEY
11                                        UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
